Title: Enclosure C: [Estimate of the Additional Allowances for the Expenses of the Revenue], [21 January 1795]
From: 
To: 


Estimate of the additional allowances for the expenses of the collection of the Revenue, made in pursuance of the 13th. section of the act of the 5th. day of June 1794. and the 16th. section of the act of the 8th. day of May 1792.


I.


Salary of the Supervisor of the District of Ohio.
600.  


Commissions on gross revenue from Spirits distilled in the UStates, & Stills, which will probably not exceed 1000 Dollars at 1½ ⅌ Centum
15.  


Signing 1000 Certificates @ 1 Cent
10.  


II.


Salary of the Supervisor of the District of Tenassee
500.  


Commissions on gross revenue from Spirits distilled in the U States & from Stills; which probably will not exceed 1000 Dolls. at 1½ ⅌ Cent
15.  


Signing 150 Certificates at 1 Cent
1.50


III.


Additions to the Salaries of Supervisors of



Connecticut
100.  


New York
100.  


North Carolina
100.  


New Jersey
200.  


Pennsylvania
200.  


Maryland
200.  


South Carolina
200.  


Virginia
150.  



IIII


Commissions of the Supervisors of the revenue










of Connecticut
}
By the addition, these Commissions are increased by one half pr. centum; but on a gross revenue reduced one third in amount will be not more than
{
400


of Rhode Island


of Massachusetts





V.


Salaries of the Inspectors.


Of Massachusetts for Survey No 1. to be hereafter
500.  


Of Pennsylvania for Survey No. 1 to be hereafter
500.  


Of the other 3 Surveys to be increased by 50 Dolls.
150.  


Of Maryland 2 Surveys 50 Dols. each
100.  


Of Virginia 7 “   “
350.  


Of North Carolina 4.
1080.  


Of South Carolina 2 Surveys
100.  


Of Ohio 1 survey
450.  


VI.


The Commissions of the Inspectors of the revenue of Massachusetts, to be increased by one half pr. Cent on a revenue estimated at 100.000 dollars instead of 150.000 Dollars at ½ per Cent.
250.  


Of 2d. Survey of Ohio to be on Spirits distilled in the UStates & on stills, computed at 1000 Dolls. at 1 ⅌ Cent.
10.  


VII.


The Collectors of the Revenue.


The addition of 20 Dollars each to 85 collectors is 1700 dollars from which deduct 60 dollars each for four salaries of Collectorships abolished in Virga.
1460.  


The Salaries of a number of Collectors if necessary in the District of Ohio not more than seven, at 80 dolls. at a medium
560.  


The Salaries of a number of Collectors if necessary, not more than three, in the District of Tenassee at 80 Dols. each on a medium.
240.  


Addition to the Commissions on spirits distilled in the U. States from domestic materials & from Stills 200000 dols at 1 ⅌ Ct.
2000.  



For marking 30 Stills in the District of Tenassee
15.  


For marking 50 Do. in 2d. survey of the District of Ohio
25.  


VIII.


Auxiliary Officers.



An addition of 10 dollars each for 77 auxiliary officers from which deduct the salaries of the auxiliary officers abolished in Virginia.
695.  


The Salaries of a number of auxiliary officers, not less than five in the District of Ohio, which are not to exceed
150.  


The Salaries of a number of auxiliary officers in the District of Tenassee, not more than three, which are not to exceed.
90.  


IX


Contingent Expenses.



For the Contingent Expenses over & above the ordinary expenses of the revenue establishment, which will arise from the service in regard to retailers licences, & sales at auction &c. on 200.000 Dolls. at ½ ⅌ Cent.
   500.  


Dollars.  
12.016.50


Summary of Allowances by the President.


Amount of New Estimate A
5.000.  


Do    of   Do      C
12.016.50


Add the amount of the former Estimate E of 25 July 1792
69.980.   


Dolls.
86.996.50.


Summary of Funds for Compensation granted by the Legislature.


1st Under the Act of May 8th. 1792
70.000.  


2dly. The addition under the act of June 5, 1794, which if granted by the terms of the Law, may be extended to one third of the preceding sum
23.333.⅓  


3dly. Under the retailers licences & carriage Acts
5.000.  


Aggregate of Funds granted
98.333⅓  


Note. The objects in Estimate B. are to be set off against the surplusages of the first & second Revenue years, which appear to be adequate thereto.

